DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (2011/0092104).
With regard to claim 1, Yu teaches, as shown in figures 1-3: “A communications connector
(shown in figure 1) comprising: a main housing 100, the main housing 100 having a front
opening (where contacts 200 are exposed in figure 1) and first (left-most 113 in figure 3) and
second (second from the left-most 113 in figure 3) rear openings; first (right-most contact 200
in figure 1) and second (second from the right-most contact in figure 1) contacts, the first
contact extending from the first rear opening of the main housing 100 to the front opening of

main housing 100 to the front opening of the main housing 100; and a third rear opening (third
from the left-most 113 in figure 3) in the main housing 100, a shield 300 surrounding a front portion of the main housing 100, and a third contact (third from the right-most contact in figure
1) extending from the third rear opening to the shield 300”.

With regard to claim 3, Yu teaches: “The communication connector of claim 2”, as shown above.
Yu also teaches, as shown in figures 1-3: “wherein the third contact extends through a portion of the main housing 100”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (2011/0092104) in view of Garnett (6,109,979).
With regard to claim 4, Yu teaches: “The communication connector of claim 3”, as shown above.
	Yu does not teach: “wherein the first, second, and third rear openings contain contact clamps which are configured to allow a screw to clamp a conductor inserted in the opening against one of the first, second, or third contacts”.
In the same field of endeavor before the effective filing date of the claimed invention, Garnett teaches, as shown in figure 1-2, and 5 and taught in column 5 lines 48-52: “wherein the first (opening to the left of wall 181 in figure 2), second (opening to the left of wall 182 and to the right of wall 181 in figure 2), and third (opening to the left of wall 183 and to the right of wall 182 in figure 2) rear openings contain contact clamps (102 and 103) which are configured to allow a screw 102 to clamp a conductor inserted in the opening against one of the first, second, or third contacts”. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Garnett with the invention of Yu in order to firmly secure leads to the terminals (Garnett, column 5 lines 48-52).

With regard to claim 5, Yu as modified by Garnett teaches: “The communication connector of claim 4”, as shown above.
Neither Yu nor Garnett teach: “wherein the main housing comprises a front cover and a rear cover”. However, it would have been obvious to a person having ordinary skill in the art .

Response to Arguments
Applicant's arguments filed 8/6/21 have been fully considered but they are not persuasive. Applicant argues that Yu does not teach a third contact extending from the third rear opening to the shield.  The Examiner respectfully disagrees, because the claim language only says the third contact extends from the third rear opening to the shield, not that the third contact extends to touch the shield.  The cited third contact also extends from the third rear opening toward the shield and ends parallel to part of the shield and to an extent of the shield.  Therefore, the cited reference teaches a third contact that extends from the third rear opening to the shield.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277.  The examiner can normally be reached on M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	August 13, 2021

/TRAVIS S CHAMBERS/             Primary Examiner, Art Unit 2831